Exhibit 10.2

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT dated as of June 7, 2005 (“Security Agreement”), is made
by ASTROPHYSICS, INC., a California corporation (“Grantor”), in favor of GLOBAL
EPOINT, INC., a Nevada corporation (“Secured Party”).

 

RECITALS

 

A. Secured Party has agreed to make certain advances of money (the “Loans”) to
Grantor pursuant to that certain Letter of Intent between the parties of even
date herewith (the “Letter of Intent”) and as evidenced by that certain Secured
Promissory Note dated June 7, 2005, executed by Grantor in favor of Secured
Party (the “Note”).

 

B. Secured Party is willing to make the Loans to Grantor, but only upon the
condition that Grantor shall have executed and delivered to Secured Party this
Security Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in order to induce Secured Party to make the Loans and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, Grantor hereby represents,
warrants, covenants and agrees as follows:

 

1. DEFINED TERMS. When used in this Security Agreement the following terms shall
have the following meanings (such meanings being equally applicable to both the
singular and plural forms of the terms defined):

 

“Bankruptcy Code” means Title XI of the United States Code.

 

“Collateral” shall have the meaning assigned to such term in Section 2 of this
Security Agreement.

 

“Contracts” means all contracts (including any customer, vendor, supplier,
service or maintenance contract), leases, licenses, undertakings, purchase
orders, permits, franchise agreements or other agreements (other than any right
evidenced by Chattel Paper, Documents or Instruments), whether in written or
electronic form, in or under which Grantor now holds or hereafter acquires any
right, title or interest, including, without limitation, with respect to an
Account, any agreement relating to the terms of payment or the terms of
performance thereof.

 

“Copyright License” means any agreement, whether in written or electronic form,
in which Grantor now holds or hereafter acquires any interest, granting any
right in or to any Copyright or Copyright registration (whether Grantor is the
licensee or the licensor thereunder) including, without limitation, licenses
pursuant to which Grantor has obtained the exclusive right to use a copyright
owned by a third party.

 

“Copyrights” means all of the following now owned or hereafter acquired or
created (as a work for hire for the benefit of Grantor) by Grantor or in which
Grantor now holds or hereafter acquires or receives any right or interest, in
whole or in part: (a) all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof or any other
country; (b) registrations, applications, recordings and proceedings in the
United States Copyright Office or in any similar office or agency of the United
States, any State thereof or any other country; (c) any continuations, renewals
or extensions thereof; (d) any registrations to be issued in any pending
applications, and shall include any



--------------------------------------------------------------------------------

right or interest in and to work protectable by any of the foregoing which are
presently or in the future owned, created or authorized (as a work for hire for
the benefit of Grantor) or acquired by Grantor, in whole or in part; (e) prior
versions of works covered by copyright and all works based upon, derived from or
incorporating such works; (f) income, royalties, damages, claims and payments
now and hereafter due and/or payable with respect to copyrights, including,
without limitation, damages, claims and recoveries for past, present or future
infringement; (g) rights to sue for past, present and future infringements of
any copyright; and (h) any other rights corresponding to any of the foregoing
rights throughout the world.

 

“Event of Default” means (i) any failure by Grantor forthwith to pay or perform
any of the Secured Obligations, (ii) any breach by Grantor of any warranty,
representation, or covenant set forth herein, and (iii) any “Event of Default”
as defined in the Note.

 

“Intellectual Property” means any intellectual property, in any medium, of any
kind or nature whatsoever, now or hereafter owned or acquired or received by
Grantor or in which Grantor now holds or hereafter acquires or receives any
right or interest, and shall include, in any event, any Copyright, Trademark,
Patent, trade secret, customer list, marketing plan, internet domain name
(including any right related to the registration thereof), proprietary or
confidential information, mask work, source, object or other programming code,
ideas, concepts, products, demos, inventions (whether or not patented or
patentable), formulas, works in process, systems, technologies, technical
information, procedures, designs, diagrams, structures, plans, knowledge,
specifications, know-how, software, data base, data, skill, expertise, recipe,
experience, process, model, drawing, material or record.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests, whether in-bound or out-bound, whether in
written or electronic form, now or hereafter owned or acquired or received by
Grantor or in which Grantor now holds or hereafter acquires or receives any
right or interest, and shall include any renewals or extensions of any of the
foregoing thereof.

 

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

“Patent License” means any agreement, whether in written or electronic form, in
which Grantor now holds or hereafter acquires any interest, granting any right
with respect to any invention on which a Patent is in existence (whether Grantor
is the licensee or the licensor thereunder).

 

“Patents” means all of the following in which Grantor now holds or hereafter
acquires any interest: (a) all letters patent of the United States or any other
country, all registrations and recordings thereof and all applications for
letters patent of the United States or any other country, including, without
limitation, registrations, recordings and applications in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof or any other country; (b) all reissues, divisions,
continuations, renewals, continuations-in-part or extensions thereof; (c) all
petty patents, divisionals and patents of addition; (d) all patents to issue in
any such applications; (e) income, royalties, damages, claims and payments now
and hereafter due and/or payable with respect to patents, including, without
limitation, damages, claims and recoveries for past, present or future
infringement; and (f) rights to sue for past, present and future infringements
of any patent.

 

“Secured Obligations” means (a) the obligation of Grantor to repay Secured Party
all of the unpaid principal amount of, and accrued interest on (including any
interest that accrues after the commencement of bankruptcy), the Loans and (b)
the obligation of Grantor to pay any fees, costs or expenses of Secured Party
under the Note or this Security Agreement.



--------------------------------------------------------------------------------

“Security Agreement” means this Security Agreement and all Schedules hereto, as
the same may from time to time be amended, modified, supplemented or restated.

 

“Trademark License” means any agreement, whether in written or electronic form,
in which Grantor now holds or hereafter acquires any interest, granting any
right in and to any Trademark or Trademark registration (whether Grantor is the
licensee or the licensor thereunder).

 

“Trademarks” means any of the following in which Grantor now holds or hereafter
acquires any interest: (a) any trademarks, tradenames, corporate names, company
names, business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature, now existing
or hereafter adopted or acquired, all registrations and recordings thereof and
any applications in connection therewith, including, without limitation,
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country (collectively, the “Marks”); (b) any
reissues, extensions or renewals thereof; (c) the goodwill of the business
symbolized by or associated with the Marks; (d) income, royalties, damages,
claims and payments now and hereafter due and/or payable with respect to the
Marks, including, without limitation, damages, claims and recoveries for past,
present or future infringement; and (e) rights to sue for past, present and
future infringements of the Marks.

 

“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of California (and each reference in this Security Agreement
to an Article thereof (denoted as a Division of the UCC as adopted and in effect
in the State of California) shall refer to that Article (or Division, as
applicable) as from time to time in effect; provided, however, in the event
that, by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of Secured Party’s security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of California, the term “UCC” shall mean the Uniform Commercial
Code (including the Articles thereof) as in effect at such time in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions.

 

In addition, the following terms shall be defined terms having the meaning set
forth for such terms in the UCC: “Account”, “Account Debtor”, “Chattel Paper”,
“Commercial Tort Claims”, “Commodity Account”, “Deposit Account”, “Documents”,
“Equipment”, “Fixtures”, “General Intangible”, “Goods”, “Instrument”,
“Inventory”, “Investment Property”, “Letter-of-Credit Right”, “Money”, “Payment
Intangibles”, “Proceeds”, “Promissory Notes”, “Securities Account”, and
“Supporting Obligations”. Each of the foregoing defined terms shall include all
of such items now owned, or hereafter acquired, by Grantor.

 

2. GRANT OF SECURITY INTEREST. As collateral security for the full, prompt,
complete and final payment and performance when due (whether at stated maturity,
by acceleration or otherwise) of all the Secured Obligations and in order to
induce Secured Party to cause the Loans to be made, Grantor hereby assigns,
conveys, mortgages, pledges, hypothecates and transfers to Secured Party, and
hereby grants to Secured Party, a security interest in all of Grantor’s right,
title and interest in, to and under the following, whether now owned or
hereafter acquired (all of which being collectively referred to herein as the
“Collateral”):

 

  (a) All Accounts of Grantor;

 

  (b) All Chattel Paper of Grantor;



--------------------------------------------------------------------------------

(c) The Commercial Tort Claims of Grantor;

 

(d) All Commodity Accounts of Grantor;

 

(e) All Contracts of Grantor;

 

(f) All Deposit Accounts of Grantor;

 

(g) All Documents of Grantor;

 

(h) All General Intangibles of Grantor;

 

(i) All Goods of Grantor, including without limitation, Equipment, Inventory and
Fixtures;

 

(j) All Instruments of Grantor, including, without limitation, all Promissory
Notes;

 

(k) All Investment Property of Grantor;

 

(l) All Letter-of Credit Rights of Grantor;

 

(m) All Money of Grantor;

 

(n) All Securities Accounts of Grantor;

 

(o) All Supporting Obligations of Grantor;

 

(p) All property of Grantor held by Secured Party, or any other party for whom
Secured Party is acting as agent, including, without limitation, all property of
every description now or hereafter in the possession or custody of or in transit
to Secured Party or such other party for any purpose, including, without
limitation, safekeeping, collection or pledge, for the account of Grantor, or as
to which Grantor may have any right or power;

 

(q) All other goods and personal property of Grantor, wherever located, whether
tangible or intangible, and whether now owned or hereafter acquired, existing,
leased or consigned by or to Grantor; and

 

(r) To the extent not otherwise included, all Proceeds of each of the foregoing
and all accessions to, substitutions and replacements for and rents, profits and
products of each of the foregoing.

 

Notwithstanding the foregoing provisions of this Section 2, the grant,
assignment and transfer of a security interest as provided herein shall not
extend to, and the term “Collateral” shall not include: (a) ”intent-to-use”
trademarks at all times prior to the first use thereof, whether by the actual
use thereof in commerce, the recording of a statement of use with the United
States Patent and Trademark Office or otherwise, or (b) any Account, Chattel
Paper, General Intangible or Promissory Note in which Grantor has any right,
title or interest if and to the extent such Account, Chattel Paper, General
Intangible or Promissory Note includes a provision containing a restriction on
assignment such that the creation of a security interest in the right, title or
interest of Grantor therein would be prohibited and would, in and of itself,
cause or result in a default thereunder enabling another person party to such
Account, Chattel Paper, General Intangible or Promissory Note to enforce any
remedy with respect thereto; provided that



--------------------------------------------------------------------------------

the foregoing exclusion shall not apply if (i) such prohibition has been waived
or such other person has otherwise consented to the creation hereunder of a
security interest in such Account, Chattel Paper, General Intangible or
Promissory Note or (ii) such prohibition would be rendered ineffective pursuant
to Sections 9-406(d), 9-407(a) or 9-408(a) of the UCC, as applicable and as then
in effect in any relevant jurisdiction, or any other applicable law (including
the Bankruptcy Code) or principles of equity); provided further that immediately
upon the ineffectiveness, lapse or termination of any such provision, the
Collateral shall include, and Grantor shall be deemed to have granted on the
date hereof a security interest in, all its rights, title and interests in and
to such Account, Chattel Paper, General Intangible or Promissory Note as if such
provision had never been in effect; and provided further that the foregoing
exclusion shall in no way be construed so as to limit, impair or otherwise
affect Secured Party’s unconditional continuing security interest in and to all
rights, title and interests of Grantor in or to any payment obligations or other
rights to receive monies due or to become due under any such Account, Chattel
Paper, General Intangible or Promissory Note and in any such monies and other
proceeds of such Account, Chattel Paper, General Intangible or Promissory Note.

 

3. RIGHTS OF SECURED PARTY; COLLECTION OF ACCOUNTS.

 

(a) Notwithstanding anything contained in this Security Agreement to the
contrary, Grantor expressly agrees that it shall remain liable under each of its
Contracts, Chattel Paper, Documents, Instruments and Licenses to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder and that it shall perform all of its duties and obligations
thereunder, all in accordance with and pursuant to the terms and provisions of
each such Contract, Chattel Paper, Document, Instrument, and License. Secured
Party shall not have any obligation or liability under any such Contract,
Chattel Paper, Document, Instrument, or License by reason of or arising out of
this Security Agreement or the granting to Secured Party of a lien therein or
the receipt by Secured Party of any payment relating to any such Contract,
Chattel Paper, Document, Instrument, or License pursuant hereto, nor shall
Secured Party be required or obligated in any manner to perform or fulfill any
of the obligations of Grantor under or pursuant to any such Contract, Chattel
Paper, Document, Instrument, or License, or to make any payment, or to make any
inquiry as to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any such Contract, Chattel
Paper, Document, Instrument, or License, or to present or file any claim, or to
take any action to collect or enforce any performance or the payment of any
amounts which may have been assigned to it or to which it may be entitled at any
time or times.

 

(b) Secured Party authorizes Grantor to collect its Accounts, provided that such
collection is performed in a prudent and businesslike manner, and Secured Party
may, upon the occurrence and during the continuation of any Event of Default and
without notice, limit or terminate said authority at any time. At the request of
Secured Party, Grantor shall deliver all original and other documents evidencing
and relating to the performance of labor or service which created such Accounts,
including, without limitation, all original orders, invoices and shipping
receipts.

 

(c) Secured Party may at any time, upon the occurrence and during the
continuance of any Event of Default, without notifying Grantor of its intention
to do so, notify Account Debtors of Grantor, parties to the Contracts of
Grantor, and obligors in respect of Instruments of Grantor and obligors in
respect of Chattel Paper of Grantor that the Accounts and the right, title and
interest of Grantor in and under such Contracts, Instruments and Chattel Paper
have been assigned to Secured Party and that payments shall be made directly to
Secured Party. Upon the occurrence and during the continuance of any Event of
Default, upon the request of Secured Party, Grantor shall so notify such Account
Debtors, parties to such Contracts, obligors in respect of such Instruments and
obligors in respect of such Chattel Paper. Secured Party may, in its name or in
the name of others, communicate with such Account Debtors, parties to such
Contracts, obligors in respect of such Instruments and obligors in respect of
such Chattel Paper to verify with such parties, to Secured Party’s satisfaction,
the existence, amount and terms of any such Accounts, Contracts, Instruments or
Chattel Paper.



--------------------------------------------------------------------------------

4. REPRESENTATIONS AND WARRANTIES. Grantor hereby represents and warrants to
Secured Party that:

 

(a) Except for the security interest granted to Secured Party under this
Security Agreement and Permitted Liens, Grantor is the sole legal and equitable
owner of each item of the Collateral in which it purports to grant a security
interest hereunder, having good and marketable title thereto, free and clear of
any and all Liens.

 

(b) No effective security agreement, financing statement, equivalent security or
lien instrument or continuation statement covering all or any part of the
Collateral exists, except such as may have been filed by Grantor in favor of
Secured Party pursuant to this Security Agreement and except for Permitted
Liens.

 

(c) This Security Agreement creates a legal and valid security interest on and
in all of the Collateral in which Grantor now has rights and will create a legal
and valid security interest in the Collateral in which Grantor later acquires
rights.

 

(d) Grantor’s taxpayer identification number is set forth in the signature page
hereof. Grantor is a corporation organized under the laws of the State of
California. Grantor’s chief executive office, principal place of business, and
the place where Grantor maintains its records concerning the Collateral are
presently located at the address set forth on the signature page hereof. The
Collateral consisting of Goods, other than motor vehicles and other mobile
goods, is presently located at such address and at such additional addresses set
forth on Schedule B attached hereto.

 

5. COVENANTS. Grantor covenants and agrees with Secured Party that from and
after the date of this Security Agreement and until the Secured Obligations have
been performed and paid in full and any commitment of Secured Party to make
Loans to Grantor has expired or terminated:

 

5.1 Disposition of Collateral. Grantor shall not sell, lease, transfer or
otherwise dispose of any of the Collateral, or attempt or contract to do so,
other than (i) in the ordinary course of Grantor’s business, (ii) pursuant to
the transactions contemplated by the Letter of Intent or (iii) in any such
transaction in which the Note is paid in full.

 

5.2 Change of Jurisdiction of Organization, Relocation of Business or
Collateral. Grantor shall not change its jurisdiction of organization, relocate
its chief executive office, principal place of business or its records, or allow
the relocation of any Collateral (except as allowed pursuant to Section 5.1
immediately above) from such address(es) provided to Secured Party pursuant to
Section 4(d) above without thirty (30) days prior written notice to Secured
Party.

 

5.3 [Intentionally omitted].

 

5.4 [Intentionally omitted].

 

5.5 Insurance. Grantor shall maintain insurance policies insuring the Collateral
against loss or damage from such risks and in such amounts and forms and with
such companies as are customarily maintained by businesses similar to Grantor.



--------------------------------------------------------------------------------

5.6 Taxes, Assessments, Etc. Grantor shall pay promptly when due all property
and other taxes, assessments and government charges or levies imposed upon, and
all claims (including claims for labor, materials and supplies) against, the
Goods, except to the extent the validity thereof is being contested in good
faith and adequate reserves are being maintained in connection therewith.

 

5.7 Maintenance of Records. Grantor shall keep and maintain at its own cost and
expense satisfactory and complete records of the Collateral. Grantor shall not
create any Chattel Paper without placing a legend on the Chattel Paper
acceptable to Secured Party indicating that Secured Party has a security
interest in the Chattel Paper.

 

5.8 [Intentionally omitted].

 

5.9 Further Assurances; Pledge of Instruments. At any time and from time to
time, upon the written request of Secured Party, and at the sole expense of
Grantor, Grantor shall promptly and duly execute and deliver any and all such
further instruments and documents and take such further action as Secured Party
may reasonably deem necessary or desirable to obtain the full benefits of this
Security Agreement, including, without limitation, (a) using its reasonable
commercial efforts to secure all consents and approvals necessary or appropriate
for the grant of a security interest to Secured Party in any item of Collateral
held by Grantor or in which Grantor has any right or interest, (b) executing,
delivering and causing to be filed any financing or continuation statements
(including “in lieu” continuation statements) under the UCC with respect to the
security interests granted hereby, and (c) filing or cooperating with Secured
Party in filing any forms or other documents required to be recorded with the
United States Patent and Trademark Office, United States Copyright Office, or
any actions, filings, recordings or registrations in any foreign jurisdiction or
under any international treaty, required to secure or protect Secured Party’s
interest in the Collateral. Any such financing statements, continuation
statements or amendments may be signed by Secured Party on behalf of Grantor and
may be filed at any time in any jurisdiction. Grantor also hereby authorizes
Secured Party to file any such financing or continuation statement (including
“in lieu” continuation statements) without the signature of Grantor.

 

6. SECURED PARTY’S APPOINTMENT AS ATTORNEY-IN-FACT; PERFORMANCE BY SECURED
PARTY.

 

(a) Subject to Section 6(b) below, Grantor hereby irrevocably constitutes and
appoints Secured Party, and any officer or agent of Secured Party, with full
power of substitution, as its true and lawful attorney-in-fact with full,
irrevocable power and authority in the place and stead of Grantor and in the
name of Grantor or in its own name, from time to time at Secured Party’s
discretion, for the purpose of carrying out the terms of this Security
Agreement, to take any and all appropriate action and to execute and deliver any
and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Security Agreement and, without limiting the
generality of the foregoing, hereby gives Secured Party the power and right, on
behalf of Grantor, without notice to or assent by Grantor to do the following:

 

(i) to ask, demand, collect, receive and give acquittances and receipts for any
and all monies due or to become due under any Collateral and, in the name of
Grantor, in its own name or otherwise to take possession of, endorse and collect
any checks, drafts, notes, acceptances or other Instruments for the payment of
monies due under any Collateral and to file any claim or take or commence any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by Secured Party for the purpose of collecting any and all such
monies due under any Collateral whenever payable;



--------------------------------------------------------------------------------

(ii) to pay or discharge any Liens, including, without limitation, any tax lien,
levied or placed on or threatened against the Collateral, to effect any repairs
or any insurance called for by the terms of this Security Agreement and to pay
all or any part of the premiums therefor and the costs thereof, which actions
shall be for the benefit of Secured Party and not Grantor;

 

(iii) to (1) direct any person liable for any payment under or in respect of any
of the Collateral to make payment of any and all monies due or to become due
thereunder directly to Secured Party or as Secured Party shall direct, (2)
receive payment of any and all monies, claims and other amounts due or to become
due at any time arising out of or in respect of any Collateral, (3) sign and
endorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications and
notices in connection with Accounts and other Instruments and Documents
constituting or relating to the Collateral, (4) commence and prosecute any
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any part thereof and to enforce any
other right in respect of any Collateral, (5) defend any suit, action or
proceeding brought against Grantor with respect to any Collateral, (6) settle,
compromise or adjust any suit, action or proceeding described above, and in
connection therewith, give such discharges or releases as Secured Party may deem
appropriate, (7) license, or, to the extent permitted by an applicable License,
sublicense, whether general, special or otherwise, and whether on an exclusive
or non-exclusive basis, any Copyright, Patent or Trademark throughout the world
for such term or terms, on such conditions and in such manner as Secured Party
shall in its discretion determine and (8) sell, transfer, pledge, make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though Secured Party were the absolute owner thereof for all
purposes; and

 

(iv) to do, at Secured Party’s option and Grantor’s expense, at any time, or
from time to time, all acts and things which Secured Party may reasonably deem
necessary to protect, preserve or realize upon the Collateral and Secured
Party’s security interest therein in order to effect the intent of this Security
Agreement, all as fully and effectively as Grantor might do.

 

(b) Secured Party agrees that, except upon the occurrence and during the
continuation of an Event of Default, it shall not exercise the power of attorney
or any rights granted to Secured Party pursuant to this Section 6. Grantor
hereby ratifies, to the extent permitted by law, all that said attorney shall
lawfully do or cause to be done by virtue hereof. The power of attorney granted
pursuant to this Section 6 is a power coupled with an interest and shall be
irrevocable until the Secured Obligations are completely and indefeasibly paid
and performed in full and Secured Party no longer has any commitment to make any
Loans to Grantor.

 

(c) If Grantor fails to perform or comply with any of its agreements contained
herein and Secured Party, as provided for by the terms of this Security
Agreement, shall perform or comply, or otherwise cause performance or
compliance, with such agreement, the reasonable expenses, including reasonable
attorneys’ fees and costs, of Secured Party incurred in connection with such
performance or compliance, together with interest thereon at a rate of interest
equal to the highest per annum rate of interest charged on the Loans, shall be
payable by Grantor to Secured Party within five (5) business days of demand and
shall constitute Secured Obligations secured hereby.

 

7. RIGHTS AND REMEDIES UPON DEFAULT. After any Event of Default shall have
occurred and while such Event of Default is continuing:

 

(a) Secured Party may exercise in addition to all other rights and remedies
granted to it under this Security Agreement or the Note and under any other
instrument or agreement securing, evidencing or relating to the Secured
Obligations, all rights and remedies of a secured party under the UCC. Without
limiting the generality of the foregoing, Grantor expressly agrees that in any
such event



--------------------------------------------------------------------------------

Secured Party, without demand of performance or other demand, advertisement or
notice of any kind (except the notice specified below of time and place of
public or private sale) to or upon Grantor or any other person (all and each of
which demands, advertisements and notices are hereby expressly waived to the
maximum extent permitted by the UCC and other applicable law), may (i) reclaim,
take possession, recover, store, maintain, finish, repair, prepare for sale or
lease, shop, advertise for sale or lease and sell or lease (in the manner
provided herein) the Collateral, and in connection with the liquidation of the
Collateral and collection of the accounts receivable pledged as Collateral, use
any Trademark, Copyright, or process used or owned by Grantor and (ii) forthwith
collect, receive, appropriate and realize upon the Collateral, or any part
thereof, and may forthwith sell, lease, assign, give an option or options to
purchase or sell or otherwise dispose of and deliver said Collateral (or
contract to do so), or any part thereof, in one or more parcels at public or
private sale or sales, at any exchange or broker’s board or at any of Secured
Party’s offices or elsewhere at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk. To the
extent Grantor has the right to do so, Grantor authorizes Secured Party, on the
terms set forth in this Section 7 to enter the premises where the Collateral is
located, to take possession of the Collateral, or any part of it, and to pay,
purchase, contact, or compromise any encumbrance, charge, or lien which, in the
opinion of Secured Party, appears to be prior or superior to its security
interest. Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of said Collateral so sold, free of any right or
equity of redemption, which equity of redemption Grantor hereby releases.
Grantor further agrees, at Secured Party’s request, to assemble the Collateral
and make it available to the Secured Party at places which Secured Party shall
reasonably select, whether at Grantor’s premises or elsewhere. Secured Party
shall apply the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale as provided in Section 7(f), below and only
after so paying over such net proceeds and after the payment by Secured Party of
any other amount required by any provision of law, need Secured Party account
for the surplus, if any, to Grantor. To the maximum extent permitted by
applicable law, Grantor waives all claims, damages, and demands against Secured
Party arising out of the repossession, retention or sale of the Collateral.
Grantor agrees that Secured Party need not give more than ten (10) days’ notice
of the time and place of any public sale or of the time after which a private
sale may take place and that such notice is reasonable notification of such
matters. Grantor shall remain liable for any deficiency if the proceeds of any
sale or disposition of the Collateral are insufficient to pay all amounts to
which Secured Party is entitled from Grantor, Grantor also being liable for the
attorney costs of any attorneys employed by Secured Party to collect such
deficiency.

 

(b) As to any Collateral constituting certificated securities or uncertificated
securities, if, at any time when Secured Party shall determine to exercise its
right to sell the whole or any part of such Collateral hereunder, such
Collateral or the part thereof to be sold shall not, for any reason whatsoever,
be effectively registered under Securities Act of 1933, as amended (as so
amended the “Act”), Secured Party may, in its discretion (subject only to
applicable requirements of law), sell such Collateral or part thereof by private
sale in such manner and under such circumstances as Secured Party may deem
necessary or advisable, but subject to the other requirements of this Section
7(b), and shall not be required to effect such registration or cause the same to
be effected. Without limiting the generality of the foregoing, in any such event
Secured Party may, in its sole discretion, (i) in accordance with applicable
securities laws, proceed to make such private sale notwithstanding that a
registration statement for the purpose of registering such Collateral or part
thereof could be or shall have been filed under the Act; (ii) approach and
negotiate with a single possible purchaser to effect such sale; and (iii)
restrict such sale to a purchaser who will represent and agree that such
purchaser is purchasing for its own account, for investment, and not with a view
to the distribution or sale of such Collateral or part thereof. In addition to a
private sale as provided above in this Section 7(b), if any of such Collateral
shall not be freely distributable to the public without registration under the
Act at the time of any proposed sale hereunder, then Secured Party shall not be
required to effect such registration or cause the same to be effected but may,
in its sole discretion (subject only to applicable requirements of law), require
that any sale hereunder (including a sale at



--------------------------------------------------------------------------------

auction) be conducted subject to such restrictions as Secured Party may, in its
sole discretion, deem necessary or appropriate in order that such sale
(notwithstanding any failure so to register) may be effected in compliance with
the Bankruptcy Code and other laws affecting the enforcement of creditors’
rights and the Act and all applicable state securities laws.

 

(c) Grantor agrees that in any sale of any of such Collateral, whether at a
foreclosure sale or otherwise, Secured Party is hereby authorized to comply with
any limitation or restriction in connection with such sale as it may be advised
by counsel is necessary in order to avoid any violation of applicable law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications and restrict such prospective bidders and
purchasers to persons who will represent and agree that they are purchasing for
their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any governmental authority, and Grantor further
agrees that such compliance shall not result in such sale being considered or
deemed not to have been made in a commercially reasonable manner, nor shall
Secured Party be liable nor accountable to Grantor for any discount allowed by
the reason of the fact that such Collateral is sold in compliance with any such
limitation or restriction.

 

(d) Grantor also agrees to pay all fees, costs and expenses of Secured Party,
including, without limitation, attorneys’ fees, incurred in connection with the
enforcement of any of its rights and remedies hereunder.

 

(e) Grantor hereby waives presentment, demand, protest or any notice (to the
maximum extent permitted by applicable law) of any kind in connection with this
Security Agreement or any Collateral.

 

(f) The Proceeds of any sale, disposition or other realization upon all or any
part of the Collateral shall be distributed by Secured Party in the following
order of priorities:

 

FIRST, to Secured Party in an amount sufficient to pay in full the costs of
Secured Party in connection with such sale, disposition or other realization,
including all fees, costs, expenses, liabilities and advances incurred or made
by Secured Party in connection therewith, including, without limitation,
attorneys’ fees;

 

SECOND, to Secured Party in an amount equal to the then unpaid Secured
Obligations; and

 

FINALLY, upon payment in full of the Secured Obligations, to Grantor or its
representatives, in accordance with the UCC or as a court of competent
jurisdiction may direct.

 

8. INDEMNITY. Grantor agrees to defend, indemnify and hold harmless Secured
Party and its officers, employees, and agents against (a) all obligations,
demands, claims, and liabilities claimed or asserted by any other party in
connection with the transactions contemplated by this Security Agreement and (b)
all losses or expenses in any way suffered, incurred, or paid by Secured Party
as a result of or in any way arising out of, following or consequential to
transactions between Secured Party and Grantor, under this Security Agreement
(including without limitation, reasonable attorneys fees and expenses), except
for losses arising from or out of Secured Party’s gross negligence or willful
misconduct.

 

9. LIMITATION ON SECURED PARTY’S DUTY IN RESPECT OF COLLATERAL. Secured Party
shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it takes such action as Grantor requests
in writing except during an Event of Default, but



--------------------------------------------------------------------------------

failure of Secured Party to comply with any such request shall not in itself be
deemed a failure to act reasonably, and no failure of Secured Party to do any
act not so requested shall be deemed a failure to act reasonably.

 

10. REINSTATEMENT. This Security Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against Grantor
for liquidation or reorganization, should Grantor become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of Grantor’s property and assets, and
shall continue to be effective or be reinstated, as the case may be, if at any
time payment and performance of the Secured Obligations, or any part thereof,
is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.

 

11. MISCELLANEOUS.

 

11.1 Waivers; Modifications. None of the terms or provisions of this Security
Agreement may be waived, altered, modified or amended except by an instrument in
writing, duly executed by Grantor and Secured Party.

 

11.2 Termination of this Security Agreement. Subject to Section 10 hereof, this
Security Agreement shall terminate upon the payment and performance in full of
the Secured Obligations.

 

11.3 Successor and Assigns. This Security Agreement and all obligations of
Grantor hereunder shall be binding upon the successors and assigns of Grantor,
and shall, together with the rights and remedies of Secured Party hereunder,
inure to the benefit of Secured Party, any future holder of any of the Secured
Obligations and their respective successors and assigns. No sales of
participations, other sales, assignments, transfers or other dispositions of any
agreement governing or instrument evidencing the Secured Obligations or any
portion thereof or interest therein shall in any manner affect the lien granted
to Secured Party hereunder.

 

11.4 Governing Law. In all respects, including all matters of construction,
validity and performance, this Security Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of California
applicable to contracts made and performed in such state, without regard to the
principles thereof regarding conflict of laws, except to the extent that the UCC
provides for the application of the law of a different jurisdiction.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer on the
date first set forth above.

 

ADDRESS OF ASTROPHYSICS, INC.   ASTROPHYSICS, INC., as Grantor

 

--------------------------------------------------------------------------------

  By:  

/s/ François Zayek

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Printed Name:   François Zayek

 

--------------------------------------------------------------------------------

  Title:   President

 

TAXPAYER IDENTIFICATION NUMBER OF

GRANTOR

 

--------------------------------------------------------------------------------

 

ACCEPTED AND ACKNOWLEDGED BY:

GLOBAL EPOINT, INC., as Secured Party

 

By:  

/s/ Toresa Lou

--------------------------------------------------------------------------------

Printed Name:   Toresa Lou Title:   CEO



--------------------------------------------------------------------------------

SCHEDULE A

 

LIENS EXISTING ON THE DATE OF THIS SECURITY AGREEMENT

 

Security interest in favor of John Pan.

 

SCHEDULE B

 

LOCATION OF GOODS

 

21481 Ferrero Parkway

City of Industry, CA 91789